                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                            CR-15-55-GF-BMM

                        Plaintiff,
    vs.                                                    ORDER

STEPHEN RAY AFTERBUFFALO,

                        Defendant.

      Defendant Steven Ray Afterbuffalo has moved for early termination of his

current term of supervised release. (Doc. 46.) The Government opposes the

motion. (Doc. 49.) The Court conducted a hearing on the motion on March 18,

2019. The Court determined that it would grant Afterbuffalo’s Motion if

Afterbuffalo could continue to comply with his supervised release conditions until

May 20, 2019. The Court accordingly withheld issuing a final order. For the

reasons below, the Court will grant Afterbuffalo’s motion.

      Afterbuffalo pleaded guilty to Conspiracy to Possess with Intent to

Distribute Methamphetamine. The Court sentenced Afterbuffalo to 30 months

imprisonment followed by 3 years of supervised release. Afterbuffalo’s supervised

release commenced on November 20, 2017. Afterbuffalo has completed

approximately 16 months of his supervised release.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such
action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C. §

3553(a) when evaluating whether to terminate a term of supervised release.

      The Court determined at the hearing that Afterbuffalo’s motion would be

granted if no violations occurred between the date of the hearing and May 20,

2019. (Doc. 50.) The record reflects that Afterbuffalo has complied with his

supervision conditions and no subsequent violations have occurred since the March

18, 2019, hearing. Afterbuffalo has demonstrated that he is able to conform his

conduct to the law. Afterbuffalo has obtained steady employment and has changed

his lifestyle to address the Court’s obligations. Afterbuffalo does not pose a threat

to the community. The factors in 18 U.S.C. § 3553 support an early termination of

supervised release.

       Accordingly, IT IS ORDERED:

             1.       Defendant’s Motion for Early Termination of Supervised

             Release (Doc. 46) is GRANTED.

      DATED this 22nd day of May, 2019.
